UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1597


MIA C. ALFORD,

                     Plaintiff - Appellant,

              v.

CHUCK ROSENBERG, Director of DEA; BETH COBERT, Director of OPM;
UNITED STATES OF AMERICA,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, District Judge. (7:16-cv-00376-D)


Submitted: September 24, 2019                               Decided: September 26, 2019


Before WYNN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mia C. Alford, Appellant Pro Se. Joshua Bryan Royster, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Mia C. Alford appeals the district court’s order granting Defendants’ motion for

summary judgment in her civil action. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Alford v.

Rosenberg, No. 7:16-cv-00376-D (E.D.N.C. May 2, 2019).           We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2